UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7788


CLIFFORD ANTHONY JACKSON,

                Plaintiff - Appellant,

          v.

EDWARD R.K. HARGADON,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02622-PJM)


Submitted:   February 14, 2013            Decided:   February 19, 2013


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford Anthony Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clifford Anthony Jackson appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B)(i), (ii) (2006). *               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.               Jackson v. Hargadon,

No. 8:12-cv-02622-PJM (D. Md. Sept. 11, 2012).                 We dispense with

oral       argument   because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




       *
       We previously granted Jackson’s motion to proceed in forma
pauperis on appeal.



                                          2